Citation Nr: 0838825	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-01 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for dermatitis of the lower 
extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to August 
1966.  Documentation from the National Personnel Records 
Center provides that the veteran had no Vietnam service.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 2007, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, for additional development.  At that 
time, the issue before the Board was entitlement to service 
connection for dermatitis of the upper and lower extremities.  
A February 2008 rating decision granted service connection 
for xerosis, bilateral upper extremities.  A February 2008 
supplemental statement of the case (SSOC) denied service 
connection for dermatitis of the lower extremities.  The case 
is now before the Board for final appellate consideration.


FINDING OF FACT

The competent medical evidence does not show that the veteran 
has dermatitis of the lower extremities, due to active duty 
or exposure to chemicals during active duty.


CONCLUSION OF LAW

Service connection for dermatitis of the lower extremities is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp.  2007); 38 C.F.R. §§ 3.303, 3.304 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2004 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, Dingess notice was 
provided in March 2006.  This was followed by readjudication 
in the February 2008 SSOC.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
medical records.  The veteran was provided an opportunity to 
set forth his contentions during a hearing before the 
undersigned Veterans Law Judge in November 2007.  The 
appellant was afforded a VA medical examination in January 
2008.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

In correspondence to VA and during the November 2007 hearing 
before the undersigned Veterans Law Judge, the veteran has 
contended that as a jet mechanic he was exposed to chemicals 
such as JP4 jet fuel, engine oil, hydraulic fluid and liquid 
nitrogen.  He states that he signed his separation report of 
medical history before the military physician wrote that the 
veteran's inservice skin condition had been successfully 
treated with complete recovery and no sequalae or 
complications

The veteran's service medical records show that in January 
1963, he had a rash on the chest and arm for 3 to 4 days.  
The impression was pityriasis rosea.  A February 1966 
treatment record notes p. rosea.  The veteran's August 1966 
separation report of medical history provides that the 
veteran indicated past or current skin diseases.  The 
physician's summary and elaboration section provides that the 
veteran had atopic dermatitis in 1966 that was treated with 
complete recovery and no complications or sequelae.  The 
report of the veteran's discharge medical examination 
provides that his skin was normal on clinical evaluation.  
The report also notes that the veteran had atopic dermatitis 
in 1966 that was treated with complete recovery and no 
complications or sequelae.  These records do not support a 
finding that the veteran's current skin condition of the 
lower extremities is related to his active duty.  They 
specifically refer to skin findings on the chest and arms, 
but refer to no such findings on the legs.  

In March 2005 statements, 3 witnesses recount that they 
served with the veteran.  One noted that the veteran was a 
jet engine technician.  None of the statements allege that 
the veteran had any dermatological complaints, symptoms, 
findings or diagnoses during or after active duty.  Thus, 
these statements do not support the veteran's claim.  

Private treatment records show that the veteran was treated 
for tinea pedis in 1977, eczema in 1979, and for chronic 
tinea pedis, acne and eczema in 1982.  These reports do not 
support the veteran's claim because they do not provide 
evidence or opinions linking his lower extremity skin 
findings to his active duty or to any chemical exposure 
during active duty.  Further, the United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Thus, the approximate 15-year gap 
between the veteran's separation from service and his 
earliest post-service skin condition of the lower extremities 
weighs against his claim.  

VA outpatient treatment records show that in 2003 and 2004 
the veteran was diagnosed with or treated for a patch of 
scaring alopecia, possibly secondary to DLE (discoid lupus 
erythematosus or disseminated lupus erythematosis), now 
burned out; resolved intertrigo with post inflammatory 
hyperpigmentations; scalp likely seborrheic keratosis with 
pruritus, possible element of lichen simplex chronicus, but 
area of central depigmentation was somewhat puzzling; and 
lichen simplex chronicus.  An October 2007 treatment report 
provides that the veteran gave a past medical history of 
chronic dry skin, and itching and cracking on the skin of the 
palms.  He noted arm and leg irritations since 1963 while 
working in Vietnam, which he attributed to exposure to fuel 
products.  No current relevant findings are noted.  The 
pertinent diagnosis was chronic skin condition.  

Overall, these VA records fail to support the veteran's 
claim.  They do not link the veteran's lower extremity skin 
findings, many years after service, to his service or any 
chemical exposure during service.  

The report of a January 2008 VA examination provides that the 
information in it was obtained from the veteran, private 
medical reports and a record from a previous visit to a VA 
medical center.  The report sets forth the veteran's history 
and current complaints.  Current examination of the veteran's 
skin was normal except for his hands and feet, where there 
was severe xerosis, worse in the feet than hands.  There was 
no acute dermatitis, scarring, demonstrable lesions other 
than the dry skin, ulcerations or crusting.  There was minor 
scaling (exfoliation) of the hands and feet.  The impression 
was xerosis in a patient with a past history of contact 
dermatitis.  The examiner stated that it was more likely than 
not that the veteran's xerosis of the hands was related to 
his occupational exposure during his military career.  It was 
more likely than not that his xerosis of the feet had no such 
relationship.  An addendum would be dictated if and when 
previous records were obtained.

In an addendum, the examiner stated that the claims file was 
available and he had reviewed it.  The first notification of 
a skin rash on the veteran's chest and arms occurred in 
January 1963 when he was found to have dermatitis in these 
areas.  The diagnosis of pityriasis rosea was offered.  In 
August 1966, the veteran had a discharge physical examination 
and checked yes to the question of the presence of skin 
disease.  He made no specific comments as to the kind of skin 
disease.  The doctor referred to atopic dermatitis diagnosed 
in 1966 with the comment treated completely, recovery, no 
complications, no sequalae.  There were several records from 
the veteran's civilian occupation at an Air Force base, often 
referring to rashes on his arms and hands requiring steroids.  
He was diagnosed with tinea pedis in December 1977.  In April 
1982, the veteran's skin was described as normal.  The 
examiner stated that this evidence gave credence to his 
comment that the veteran's [upper extremity] skin condition 
developed during his military career and that his present 
[upper extremity] xerosis was more likely than not secondary 
to the condition that began in the early 1960's.  

The Board is aware that the February 2008 grant of service 
connection for xerosis of the upper extremities was based in 
part on the January 2008 examination report.  Nevertheless, 
this report and its addendum are highly probative evidence 
against service connection for a skin condition of the lower 
extremities.  The opinions in the report and addendum are 
unequivocal with respect to the veteran's lower extremities.  

In fact, the report and addendum make actual references to 
physical findings in the medical record that distinguish the 
dermatitis on the veteran's upper extremities from the 
dermatitis on his lower extremities.  This fact is 
particularly important, in the Board's judgment, as the 
references make for a more convincing rationale.  
Specifically, in the body of the report the examiner observes 
that the veteran had no skin problems of the legs or feet 
while on active duty or while working post service as a 
civilian mechanic for the Air Force.  Even after moving to a 
civilian desk job for the Air Force, the veteran's skin 
problems continued to be located on his hands.  In fact, the 
examiner describes the veteran's skin problems of the feet 
only as a current problem.  In his addendum, the examiner 
again notes that records from the veteran's civilian 
employment for the Air Force refer to rashes on the arms and 
hands.  Tinea pedis was not shown until December 1977.  

In light of the detailed rationales referring to the 
veteran's objective medical history, the Board finds that the 
VA examination report and addendum constitute strong evidence 
against entitlement to service connection for dermatitis of 
the lower extremities.  

The Board finds that the veteran is credible in his belief 
that he currently has dermatitis of the lower extremities due 
to exposure to chemicals during active duty.  Nevertheless, 
his own lay contentions do not support his claim.  As a 
general matter, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  The veteran is not competent to provide an 
opinion requiring medical knowledge or a clinical examination 
by a medical professional, such as an opinion addressing 
whether he now has chronic dermatitis of the lower 
extremities due to exposure to chemicals during active duty.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, his assertions cannot 
constitute competent medical evidence that he now has 
dermatitis of the lower extremities due to active duty.

The Board recognizes that lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  When a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Nevertheless, in this case the veteran's lay allegations are 
simply outweighed by the service medical records showing that 
he reported having skin problems affecting the upper 
extremity but not the lower extremity, the postservice 
medical reports which show that he first complained of skin 
problems of the lower extremity several years following 
service discharge, and the negative January 2008 VA medical 
opinion.  In light of the evidence of record, the Board finds 
that the veteran's assertion of having skin problems 
affecting the lower extremity during service lacks probative 
value.

Therefore, for the foregoing reasons, service connection must 
be denied for dermatitis of the lower extremities.  As the 
preponderance of the evidence is against 




	(CONTINUED ON NEXT PAGE)


the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for dermatitis of the lower extremities is 
denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


